PRATT, District Judge.
These hides are exactly the same as those held free in United States v. Winter & Smillie, T. D. 25,184, affirmed by the Circuit Court of Appeals (134 Fed. 841, 67 C. C. A. 437, T. D. 25,901), and acquiesced in by the government December 23, 1904 (T. D. 25,886). They are Singapore hides, coming from the Straits Settlements. Since the above decision anbther class of hides, known as “Calcutta hides,” have been decided to.be dutiable as cattle hides at 15 per cent, ad valorem under the provisions of Tariff Act July 24, 1897, c. 11, § 1, Schedule N, par. 437, 30 Stat. 192 (U. S. Comp. St. 1901, p. 1676). Schmoll v. United States, 157 Fed. 1005, 85 C. C. A. 679, T. D. 28,604. It is conceded that these latter hides come from a domesticated buffalo and when tanned can-be used for leather.
I do not see how the government can expect to have the hides in suit classified as cattle hides, unless they have shown that, like -the Calcutta hides, these hides are also taken from domesticated buffalo and when tanned can be used for leather. I am aware of the general rule that the uses to- which an imported article is to be put do not control the classification; but where we find a paragraph like 437 it would seem that an exception to the rule is at hand. It is the first paragraph of the leather schedule, and, after fixing an ad valorem rate of 15 per cent, on “hides of cattle,” a proviso is inserted as to a drawback upen exported leather made of imported hides. There being no other provision for a duty on hides, and all other hides being made free by paragraph 664, it would seem that Congress must have had the leather industry in mind when it passed paragraph 437.
Decision affirmed.